UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

ELECTRONIC PRIVACY                            )
INFORMATION CENTER,                           )
                                              )
             Plaintiff,                       )
                                              )     Civil Case No. 10-1533 (RJL)
             v.                               )
                                              )
NATIONAL SECURITY AGENCY,                     )
                                              )
              Defendant.                      )



                                        O~ER                               ~~
       For the reasons set forth in the Memorandum Opinion entered this ~'day of July,
2011, it is hereby

        ORDERED that defendant's Motion for Summary Judgment [#9] is GRANTED;
and it is further

     ORDERED that the plaintiffs Cross-Motion for Summary Judgment [#11] is
DENIED; and it is further

      O~ERED       that final judgment be entered for the defendant on all counts in the
Complaint.

      SO ORDERED.
                                                         I


                                                  ~
                                                  United States District Judge